IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, CHANCERY DIVISION

JEROME TIMS, JUDGE DAVID B. ATKINS
Plaintiff, No. 2019-CH-03522
SEP 23 2019
Vv. Calendar 16 i
Circuit Court-1879
BLACK HORSE CARRIERS, INC., Judge David B. Atkins
Defendant.

MEMORANDUM OPINION AND ORDER

THIS CASE COMING TO BE HEARD on Defendant Black Horse Car-
rier, Inc.’s motion to dismiss pursuant to 735 ILCS 5/2-619, the Court, having
considered the briefs submitted and being fully advised in the premises,

HEREBY FINDS AND ORDERS that:

Background

This action arises from Plaintiff Jerome Tims’ claims against Defendant
for violations of the Illinois Biometric Information Privacy Act (BIPA), 740
ILCS 14/1. Specifically, Plaintiff alleges that Defendant (1) fails to maintain a
publicly-accessible policy about its biometric data retention, (2) failed to secure
written consent before it collected its employees’ biometric data, and (3) dis-
closed its employees’ biometric data to third parties without first obtaining
consent. Plaintiff was employed as a supervisor at Defendant’s Bolingbrook,
Illinois location from June of 2017 to January of 2018. At all times relevant,
as a condition of employment, Defendant required employees to scan their fin-
gerprints so Defendant could more easily track employees’ time-worked. Plain-
tiff filed this action on May 18, 2019.

Legal Standard

Motions to dismiss pursuant 735 ILCS 5/2-619 raise defects, defenses,
or some other affirmative matter that defeat a claim.! In doing so, the motion
“admits the legal sufficiency of the plaintiffs allegations.”2 The “affirmative
matter” must be apparent on the face of the complaint or supported by affida-
vits or other evidentiary materials.’ “Affirmative matter” either negates an
alleged cause of action completely or refutes crucial conclusions of law or con-
clusions of material fact unsupported by allegations of specific fact contained

 

1 Ball v. County of Cook, 385 Ill. App. 3d 103, 107 (2008).
2 Miner v. Fashion Enters, 342 Tl. App. 8d 405, 413 (2008).
3 John Doe v. Univ. of Chi. Med. Cir., 2015 IL App (1st) 133735, J 37.

Page 1 of 3
in or inferred from the complaint.4 The court must deny a 2-619 motion to
dismiss if a material and genuine disputed question of fact exists.5

Discussion

Defendant contends that Plaintiffs Complaint should be dismissed be-
cause it is untimely, arguing that because BIPA is a privacy statute, the one-
year statute of limitations set forth in 735 ILCS 5/13-201 should apply. Indeed,
both parties acknowledge that BIPA, itself, does not include a statute of limi-
tations. The Illinois Supreme Court has held that “[t]he determination of the
applicable statute of limitations is governed by the type of injury at issue, ir-
respective of the pleader’s designation of the nature of the action.”6

Given BIPA’s relative short existence to date, there is not much case law
on this particularly issue. Indeed, as Plaintiff contends in his response to the
motion to dismiss, a Cook County Circuit Court has only just recently ad-
dressed this very topic.’ In Robertson v. Hostmark Hospitality Group, Inc., et
al., the circuit court specifically rejected the argument that the statute of lim-
itations contained in 735 ILCS 5/18-201 is applicable to violations of BIPA be-
cause Section 13-201 applied to privacy torts involving publication.’ The cir-
cuit court in Robertson reasoned that while the plaintiff alleged that his bio-
metric data had been effectively published via dissemination, there was no au-
thority to justify the general application of Section 13-201 to violations of
BIPA.® Like in Robertson, this action is premised on Plaintiffs claims that
Defendant violated BIPA; not that Defendant has generally invaded Plaintiffs
privacy or defamed him.!° While certainly not bound by the ruling in Robert-
son, this Court finds no reason to disagree with the circuit court in that case,

 

4 See Smith v. Waukegan Park District, 231 Ill. 2d 111, 121 (2008).

5 Brown v. ACMI Pop Div., 375 Il. App. 3d 276, 286 (2007).

8 Travelers Casualty & Surety Co. v. Bowman, 229, Ill. 2d 461, 466 (2008) (“To determine the
true character of a plaintiffs cause of action,” the court should focus its inquiry “on the nature
of the liability and not on the nature of the relief sought.”) (quoting Armstrong v. Guigler, 174
Ill. 2d 281, 286 (1996)).

7 See Robertson v. Hostmark Hospitality Group, Inc., et al., No 2018-CH-05194 (Cir. Ct. Cook
County, July 31, 2019).

8 Id. at *7-8.

9 Td. at *8.

10 Defendant’s reliance on the Appellate Court’s reasoning in Neikirk v. Cent. Ill. Light Co.,
128 Ill. App. 3d 1069 (3d Dist. 1984), wherein the court applied the two-year personal injury
statute of limitations to an action brought under the Illinois Public Utility Act, is misplaced
where the plaintiff in Neikirk sued for direct personal injuries, in addition to statutory viola-
tions. Here, Plaintiff's Complaint is derived entirely from his allegations that Defendant vio-
lated BIPA.

Page 2 of 3
or the plain and unambiguous language in Section 13-201.1! 12 The Court is
not persuaded by Defendant’s argument regarding Section 13-201’s applicabil-
ity here.13

In the absence of the inclusion of a statute of limitations in BIPA, the
Court must look to 735 ILCS 5/13-205. Section 13-205 explicitly states that “...
all civil actions not otherwise provided for, shall be commenced within 5 years
next after the cause of action accrued.”!4 Here, Plaintiff has brought a civil
action against Defendant pursuant to a statute that does not provide an explic-
itly stated statute of limitations. By default, Section 13-205’s “catchall” statute
of limitations is applicable. Because Plaintiff filed this action less than two
years after he was initially employed by Defendant, the Court need not address
whether the statute of limitations began to toll at the beginning of Plaintiffs
employment or at the end of his employment. In either event, Plaintiffs action
was timely filed within five years of when the cause of his action accrued.

WHEREFORE, the Court DENIES Defendant Black Horse Carrier, Inc.’s mo-
tion to dismiss. This case is set for management and status on November 14,
2019 at 10:30 a.m. in courtroom 2102.

JUDGE DAVID B. ATKINS

ENTERED¢ep 28 2019
Circuit Court-1879

 

Judge David B. Atkins
The Court.

 

11 “Actions for slander, libel or for publication of matter violating the right of privacy, shall be
commenced without one year next after the cause of action accrued.” 735 ILCS 5/13-201.

#2 The Court notes that another Cook County Circuit Court, in Chavez v. Temperature Equip-
ment Corp., No. 2019-CH-02538 (Cir. Ct. Cook County, September 11, 2019), has since ad-
dressed this very same topic, and, based on the very same reasons offered by the court in Rob-
ertson, also found Section 13-201 inapplicable to actions brought for alleged violations of BIPA.
13 “Statutes are to be construed in a manner that avoids absurd or unjust results.” Croissant
v. Joliet Park Dist., 141 Ill. 2d 449, 455 (1990).

14735 ILCS 5/13-205.

Page 3 of 3
